               Case 5:21-mj-70088-MAG Document 47 Filed 06/11/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                        )   NO.: 5:21-mj-70088-MAG
14                                                    )
             Plaintiff,                               )   AMENDED STIPULATION AND ORDER TO
15                                                    )   CONTINUE STATUS ON PRELIMINARY
        v.                                            )   HEARING TO AUGUST 12, 2021, AND TO
16                                                    )   EXCLUDE TIME FROM JUNE 11, 2021,
     DIANE AGUILAR,                                   )   THROUGH AUGUST 12, 2021, UNDER RULE 5.1
17                                                    )   AND THE SPEEDY TRIAL ACT [18 U.S.C.
             Defendant.                               )   § 3161(h)(7)(A) AND (h)(7)(B)(iv)]
18                                                    )
                                                      )
19                                                    )
                                                      )
20                                                    )
21

22           This case is presently set for a status on preliminary hearing on June 11, 2021. The United States

23 and the defendant hereby stipulate to the continuance of the status on preliminary hearing to August 12,

24 2021, to permit defense counsel to continue to review materials previously provided by the government

25 with the defendant and to continue to discuss how to proceed with the defense. The parties further

26 stipulate that the time from June 11, 2021, through and including August 12, 2021, should be excluded

27 from the period of time within which to conduct a preliminary hearing. The parties further stipulate that

28 the time from June 11, 2021, through and including August 12, 2021, should be excluded from the

                                                          1
              Case 5:21-mj-70088-MAG Document 47 Filed 06/11/21 Page 2 of 3




 1 period of time within which the defendant’s trial must commence pursuant to the Speedy Trial Act

 2 because a failure to do so would unreasonably deny the defendant the reasonable time necessary for

 3 effective preparation. Furthermore, the parties stipulate that the ends of justice served by granting the

 4 request outweigh the best interest of the public and the defendant in a speedy trial.

 5          The parties also stipulate that the date by which an indictment or information must be filed be

 6 extended to September 13, 2021, which is approximately 30 days after August 12, 2021.

 7          Defendant Diane Aguilar has been advised of this request and specifically consents to exclusion

 8 of time from June 11, 2021, through and including August 12, 2021, from the period of time within

 9 which to conduct a preliminary hearing in this matter, and to the extension of the date by which an

10 indictment or information must be filed to September 13, 2021.

11                                                               Respectfully submitted,

12
                                                                 STEPHANIE M. HINDS
13                                                               Acting United States Attorney

14

15 DATED: June 10, 2021                                                 /s/
                                                                 JASON KLEINWAKS
16                                                               Assistant United States Attorney
17
     DATED: June 10, 2021                                              /s/
18                                                               DAVID PLOTSKY
                                                                 Counsel for Diane Aguilar
19

20

21

22

23

24

25

26

27

28

                                                         2
              Case 5:21-mj-70088-MAG Document 47 Filed 06/11/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the representations made in the parties’ stipulation above and for good cause shown,

 3 the Court makes the following findings:

 4          1. There is good cause for excluding time from June 11, 2021, through and including August 12,

 5 2021, from the period of time within which to conduct a preliminary hearing in this matter under Federal

 6 Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an Indictment under the

 7 Speedy Trial Act to September 13, 2021;

 8          2. The defendant has specifically consented to the exclusion of such periods;

 9          3. Failure to grant a continuance would unreasonably deny the defendant the reasonable time

10 necessary for effective preparation, taking into account the exercise of due diligence; and

11          4. The ends of justice served by excluding the time from June 11, 2021, through and including

12 August 12, 2021, from computation under the Speedy Trial Act outweigh the best interests of the public

13 and the defendant in a speedy trial and in the prompt disposition of criminal cases.

14          Having made these findings,

15          IT IS HEREBY ORDERED that the status on preliminary hearing is continued to August 12,

16 2021, and the time from June 11, 2021, through and including August 12, 2021, is excluded from the

17 period of time within which to conduct a preliminary hearing. It is further ordered that the time by

18 which any information or indictment must be filed is extended to September 13, 2021. The Court

19 excludes the time from June 11, 2021, through and including August 12, 2021, from computation under

20 the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(iv).
                                                                        ISTRIC
21
                                                                   TES D      TC
22 IT IS SO ORDERED this ____
                         11th day of June 2021.                  TA
                                                                                      O
                                                             S




                                                                                       U
                                                            ED




                                                                                        RT




23                                                                                   D
                                                                           RDERE
                                                        UNIT




                                                                         OO
24                                                               IT IS S
                                                                                               R NIA




25
                                                                                    u
                                                                            a M. Ry
                                                        NO




                                                                    D o n n
                                                                                              FO




26                                                            Judge
                                                         ______________________________
                                                         RT




                                                         HON. DONNA M. RYU
                                                                                          LI




27                                                       UNITED
                                                            E STATES MAGISTRATE JUDGE
                                                             H




                                                                                          A




                                                                 RN                       C
28                                                                    D IS T IC T   OF
                                                                            R
                                                         1
